Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.



   Response to Remarks/Arguments

Please refer to the following references cited in the Final Office Action Dated 12/14/2021:

Prabhu et al. (US 2014/0198350 A1) “Prabhu”
Harada (US 2009/0161970 A1) “Harada”
	


The Applicant argues:  In independent claims 1, 9, and 17, the combination of Prabhu and Harada fail to teach where the controller is configured to select between color image encoding, binary image encoding, and multi-value image encoding as an image encoding method for each of the isolated images after the color determination for the isolated image.
 
The Examiner responds:  The combination of Prabhu and Harada teach isolating images from a plurality of documents as shown in FIGs 3 and 4 paragraphs [0045] and [0054]; and determining whether the isolated image of a document is color or non-color.  A newly applied reference of Watanabe (US 2015/0131132 A1) teaches:  “When a color image is read by the image sensor 21, the scanner 100 determines whether the read image is a color image, a grayscale image, or a monochrome image and outputs image data of a suitable format for a result of the determination. Specifically, when the read image is determined to be a color image or a grayscale image, the controller 10 outputs JPEG data which is image data compressed by a JPEG scheme so as to suppress increase in data size. On the other hand, when the read image is determined to be a monochrome image, the controller 10 outputs a bit-map data which is binary non-compressed image data” [0035].  As detailed below, Watanabe is combined with Prabhu and Harada to teach Applicants independent claims 1, 9, and 17.


The Applicant argues:  Dependent claims are allowable based on allowability of independent claims.

The Examiner responds: Since, at this time, the independent claims are not allowable; the dependent claims are not allowable solely based on allowability of the independent claims.


Response to claim amendments.

The Applicant’s claim amendments with respect to claims 1-6, 8-14, and 16-22 are addressed in the sections below entitled Claim Rejections.  The Examiner maps references to the claims.  Claims 7 and 15 have been cancelled.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reading unit configured to read in claim 1; a printer unit configured to form images in claims 3, 9, and 11; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a flat-bed scanner as shown in FIG. 2; and a print engine 130 as shown in FIG. 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-22 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 8-11, 13, 14, and 16-22  are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2014/0198350 A1) “Prabhu” in view of Harada (US 2009/0161970 A1) “Harada” and further in view of Watanabe (US 2015/0131132 A1) “Watanabe”.

Prabhu teaches: An image reading apparatus ("MULTI-FUNCTION DEVICE” shown in FIG. 5), comprising: a reading unit (having a “SCANNING MODULE 510” in FIG. 5) configured to read a plurality of documents on a document table (read documents on a "platen 702" [0082] as shown in FIG. 7) and generate an overall scan image as color image data ("scanning module 510 may be capable of performing traditional functionalities, such as … color" [0070]) including images of all the documents in the plurality of documents ("single image" [0045] from a plurality of documents “including three scanned images 410, 412, 414” [0045] as shown in FIG. 4B) ; and a controller (" processing system 102" [0030]) configured to: isolate an image of each document from the overall scan image ("as shown in FIG. 4C, the scanned output can be three different images 416, 418, 420" [0045].  The three different images are isolated.) ,

Prabhu performs scanning using color or non-color "the scanning module 510 may be capable of performing traditional functionalities, such as …the … color attribute" [0070].

Prabhu does not explicitly teach where the scanned image is determined to:
 	perform a color determination on each of the isolated images to determine if the document corresponding to the isolated image is a color document or a non-color document, based on pixel values of the isolated image

  However, Harada teaches to:

perform a color determination on each of the isolated images to determine if the document corresponding to the isolated image is a color document ("MONOCHROME IMAGE? #22 NO" [FIG. 13].  The image is a color document.) or a non-color document ("MONOCROME IMAGE? #22 YES" [FIG. 13]), based on pixel values of the isolated image ("the ACS portion 36 determines whether pixels forming the image data read by the document reading portion 4 are color pixels or black and white pixels on a pixel-by-pixel basis." [0040]) 

The scanning and isolating of the documents in Prabhu can be modified by Harada to determine whether the isolated documents are color or not color based on pixel values.

The motivation for the combination is provided by Harada: “There is a color digital copying machine furnished with a technique of automatically determining whether an image read by the image reading portion is a monochrome (black and white) image or a color image by the ACS (Auto Color Selection) processing (for example, JP-A-11-155045) [0004]. 

The combination of Prabhu and Harada do not explicitly teach: selecting between color image encoding, binary image encoding, and multi-value image encoding as an image encoding method for each of the isolated images after the color determination for the isolated image, and encode each of the isolated images with the selected image encoding method for the isolated image.

However Watanabe teaches:  

selecting between color image encoding, binary image encoding, and multi-value image encoding as an image encoding method for each of the isolated images after the color determination for the isolated image, ("When a color image is read by the image sensor 21, the scanner 100 determines whether the read image is a color image, a grayscale image, or a monochrome image and outputs image data of a suitable format for a result of the determination. Specifically, when the read image is determined to be a color image or a grayscale image, the controller 10 outputs JPEG data which is image data compressed by a JPEG scheme so as to suppress increase in data size. On the other hand, when the read image is determined to be a monochrome image, the controller 10 outputs a bit-map data which is binary non-compressed image data” [0035].  The selection is made after determination as shown by the “SELECTOR 36” in FIG. 4.) .
The selection of the encoding processing for JPEG compression for a color image and MMR compression for a monochrome image as shown in FIG. 13 [0082] of Harada can be modified by Watanabe to select using:

JPEG encoding when the image is color,
JPEG encoding when the image is grayscale, and
Binary bit-map encoding when the image is monochrome; as shown in FIG. 4 of Watanabe.

and encode each of the isolated images with the selected image encoding method for the isolated image ("JPEG ENCODER 331" for “COLOR IMAGE DATA 133”, “JPEG ENCODER 332” for “GRAYSCALE IMAGE DATA 134”, 	and “BINARIZATION CIRCUIT 35”  for “MONOCHROME IMAGE DATA 135” as shown in FIG. 4 of Watanabe).

The motivation for the combination is provided by Watanabe to use the encoding to reduce the needed capacity a storage unit for “storing the image data of the read image”.  [0004].





Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Prabhu, Harada, and Watanabe teach:  The image reading apparatus according to claim 1, wherein the controller is further configured to store each encoded image in a storage unit ("FILE DETERMINED IMAGE DATA #28" [FIG. 13] of Harada for the monochrome image(s) and “CREATE A FILE #31” [FIG. 13 of Harada for the color image(s).) .

The image reading apparatus of Prabhu which stores those tagged documents in the database [0032] can be modified by Harada to create separate files for each of the monochrome and color images.

 The motivation for the combination is provided by Harada: “There is a color digital copying machine furnished with a technique of automatically determining whether an image read by the image reading portion is a monochrome (black and white) image or a color image by the ACS (Auto Color Selection) processing (for example, JP-A-11-155045). Further, there is a copying machine furnished with a capability of enabling the user to select whether the encoding processing by the MMR (Modified Modified Read) (ITU-T T.6) compression method” [0004’ and consequently, “there has been an increasing need to improve the convenience of the encoding processing type selecting capability. [0006].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Prabhu, Harada, and Watanabe teach:  The image reading apparatus according to claim 1, further comprising: a printer unit configured to form images on a recording medium based on encoded images ("image forming portion 21" through “discharge tray 29” in [FIG. 1] of Harada [0032].   The files which include color and monochrome of Harada can be printed using the printing unit of the MFP as shown in FIG. 1 of Harada.)

The scanned images of Prabhu can be modified by Harada to print out the scanned images.

The motivation for the combination is to print out the files of monochrome and color to make a hard-copy of the images in a situation where a printed hard copy of a document is required for authentication such as the driving license in FIG. 4C of Prabhu.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
   


Prabhu, Harada, and Watanabe teach: The image reading apparatus according to claim 1, wherein the controller is further configured to: detect edges of image regions ("edge detection" [0045] of Prabhu) for each of the documents in the overall scan image, and correct a tilt of each of the image regions (correcting tilt as shown from FIG. 4B to FIG. 4C in Prabhu).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


  
The image reading apparatus according to claim 1, wherein, if the document corresponding to the isolated image is determined to be a non- color document in the color determination of the isolated image, the controller is configured to select between binary image encoding or multi-value image encoding based on pixel values of the isolated image (Non-color processing blocks for "152" and “153” in FIG. 4 of Watanabe show “GRAYSCALE IMAGE DATA 134” and “BINARIZATION CIRCUIT  35” FOR THE “MONOCHROME IMAGE DATA 135” [0033-0035]. 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

(Cancelled)

Prabhu, Harada, and Watanabe teach: The image reading apparatus according to claim 1, wherein the controller is further configured to: before selecting the image encoding method for the isolated image, convert the isolated image to gray-scale image data if the document corresponding to the isolated image is determined to be a non-color38(PATENT)Atty. Dkt. No.: TAI/3105US document in the color determination performed on the isolated image ("GRAYSCALE CONVERSION CIRCUIT 341" and “GRAYSCALE CONVERSION CIRCUIT 342” are before the “SELECTOR 36” in FIG. 4 [0043] of Watanabe.)  
   Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 The image forming apparatus of claim 9 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claims 1 and 3 (including printer). Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  The image forming apparatus of claim 10 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claims 2 and 3.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



   The image forming apparatus of claim 11 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claim 3.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


13.    The image forming apparatus of claim 13 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claim 5 and 3.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14.  .    The image forming apparatus of claim 14 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claims 3 and 6.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


15. (Cancelled).

16.  The image forming apparatus of claim 16 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claim 8 and 3.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


17. The image reading method of claim 17 has been analyzed in view of the “METHODS AND SYSTEMS FOR HANDLING MULTIPLE DOCUMENTS WHILE SCANNING” [TITLE] of Prabhu and further in view of claim 1. Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18. The image reading method of claim 18 has been analyzed in view of the “METHODS AND SYSTEMS FOR HANDLING MULTIPLE DOCUMENTS WHILE SCANNING” [TITLE] of Prabhu and further in view of claim 2. Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


19. The image reading method of claim 19 has been analyzed in view of the “METHODS AND SYSTEMS FOR HANDLING MULTIPLE DOCUMENTS WHILE SCANNING” [TITLE] of Prabhu and further in view of claim 5. Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20.  The image reading method of claim 20 has been analyzed in view of the “METHODS AND SYSTEMS FOR HANDLING MULTIPLE DOCUMENTS WHILE SCANNING” [TITLE] of Prabhu and further in view of claims 3 and 6. Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

21.  The image reading apparatus according to claim 1, wherein the controller is configured to: select color image encoding ("SELECTOR 36" in FIG. 4 of Watanabe)  when the document corresponding to the isolated image is determined to be a color document in the color determination performed on the isolated image ("JPEG ENCODER 331" for “COLOR IMAGE DATA 133” in FIG. 4] of Watanabe.) , and select one of binary image encoding ("BINARIZATION CIRCUIT 35" in FIG. 4 of Watanabe.) and multi-value image encoding ("JPEG ENCODER 332" in FIG. 4; “the JPEG encoder 332 converts the grayscale image data corresponding to the number of compression lines into JPEG data” [0039] of Watanabe.  JPEG is a multi-value image encoding on grayscale image data.) if the document corresponding to the isolated image is determined to be a non-color document ("GRAYSCALE 152" or “GRAYSCALE 342” in FIG. 4 of Watanabe.) in the color determination performed on the isolated image.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


22. The image reading apparatus according to claim 21, wherein the controller is configured to select ("SELECTOR 36" in FIG. 4 of Watanabe)  between the binary image encoding ("BINARIZATION CIRCUIT 35" in FIG. 4 of Watanabe.) and the multi-value image encoding ("JPEG ENCODER 332" in FIG. 4; “the JPEG encoder 332 converts the grayscale image data corresponding to the number of compression lines into JPEG data” [0039] of Watanabe.) based upon a conversion of the isolated image to a gray-scale image ("GRAYSCALE 152" or “GRAYSCALE 342” in FIG. 4 of Watanabe.).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


  Claims 4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2014/0198350 A1) “Prabhu” in view of Harada (US 2009/0161970 A1) “Harada” in view of Watanabe (US 2015/0131132 A1) “Watanabe” and further in view of Tanaka (US 2009/0073516 A1) “Tanaka”.

Prabhu, Harada, and Watanabe teach: The image reading apparatus according to claim 3

Prabhu, Harada, and Watanabe do not explicitly teach: wherein the controller is further configured to send each encoded image to the printer unit.

However, Tanaka teaches:  wherein the controller is further configured to send each encoded image to the printer unit ("Print Act11" [FIG. 6].  The act sends the encoded image to the printer unit.).

The encoded images of color and monochrome of Watanabe which are sent to an “EXTERNAL DEVICE” FIG. 4 can be modified by Tanaka to send the images to the printer to print the color and monochrome images.

 The motivation for the combination is the monochrome and color files can be printed out to make a hard-copy of the images in a situation where a printed hard copy of a document is required for authentication, such as the driving license in FIG. 4C of Prabhu.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


12. The image forming apparatus of claim 12 has been analyzed in view of the “image forming device” [0011] shown in FIG. 1 of Harada and further in view of claim 4.  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Relevant Prior Art


Hattori et al. (US 2018/0205851 A1) shows scanning receipts in FIG. 15A and presenting the scanned receipts in FIG 15B. 



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675